Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/25/2020, with respect to the previous objection to claim 12 have been fully considered and are persuasive.  Applicant has canceled claim 12.  The previous objection to claim 12 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 11/25/2020, with respect to the previous 112(b) rejections of claims 1 & 6 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections of claims 1 & 6 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 11/25/2020, with respect to the previous 103 rejection of claim 1 under modified Ozgurel have been fully considered and are persuasive.  Applicant has amended claim 1 regarding the electronic controller, and modified Ozgurel does not appear to teach all the electronic controller configuration limitations (Examiner notes the 112(a) rejection below).  The previous 103 rejection of claim 1 has been withdrawn. 


Claim Interpretation
Examiner has identified the following special definitions found on pages 11-13 of Applicant’s specification:

FH – French degree, wherein 1 FH = 10 ppm CaCo3
fresh water – tap water, usually provided as hard water
softened water – water provided by a water softener system
mix water – mixture of fresh water and softened water 
washing course – laundry washing cycle/program comprising a main laundry wash phase and one or more secondary laundry wash phases
main laundry wash phase – a wetting phase (step of loading water and detergent into the washing tub), a maintenance phase (step of tumbling the laundry for detergent action), a drain phase (step of draining water), and preferably, although not necessarily, a spin phase (step of spinning the drum)
second laundry wash phase – one or more laundry rinse phase and preferably, although not necessarily, at least one laundry spin phase
softened water laundry wash phase – laundry wash phase wherein softened water is supplied into the washing tub
fresh water laundry wash phase – laundry wash phase wherein fresh water is supplied into the washing tub
mix water laundry wash phase – laundry wash phase wherein mix water is supplied into the washing tub
fresh water laundry washing course – laundry washing course wherein all wash phases comprise the step of supplying fresh water into the tub
softened water laundry washing course – laundry washing course where the main wash phase comprises the step of supply softened water, and the laundry wash phases following the main wash phase comprise the step of supplying softened or mix or fresh water
time saving washing course - laundry washing course comprising supplying softened water during the main wash phase and preferably during one or more of the secondary laundry washing phases following 
detergent – any kind of laundry cleansing-agent

Claim Objections
Claim 1 objected to because of the following informalities:  on line 22, “increasing number the” should be “increasing number of the”.  Appropriate correction is required.
Claims 5 & 18 objected to because of the following informalities:  claims 5 & 18 should apply spaces/new lines where the semi-colons are applied.  Appropriate correction is required.
Claim 7 objected to because of the following informalities:  claim 7 recites “determine said time saving value (tSi) in response to said selected laundry washing course”, but this limitation appears to already be required in claim 1 on lines 25-26, which recites “determine the time saving value (tSi) of the selected laundry washing course to be performed,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 13-23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites on lines 20-23 “the respective time saving value (tSi) increases indicating a decrease in the respective duration with the increasing number the one or more softened water laundry washing phases included in each of the three or more selectable laundry washing courses”.  Examiner did not identify support for this limitation in the disclosure.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 3 & 4.  specification, pages 18-19).  The time saving value (tSi) appears to correspond with the duration, while the difference value (∆tSi) is calculated using the difference between the standard laundry washing course having fresh water phases with the selected laundry washing course, which would have softened water laundry washing phases.  As the number of softened water laundry washing phases replacements increases, the duration should decrease and the resulting time saved (∆tSi) should increase.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 17-18, & 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-5 make reference to “the laundry washing course”.  Is Applicant referring to the “selected laundry washing course” of claim 1?  Or the three or more selectable laundry washing courses” of claim 1?  Clarification required.  
Claim 18 recites “a softened water laundry wash phase” on lines 2 & 3.  Are these distinct from the “one or more softened water laundry washing phases” established in claim 1?  Clarification required.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714